                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF ARKANSAS
                          CENTRAL DIVISION

ROBERT L. THOMAS, JR.                                                       PLAINTIFF

v.                        CASE NO. 4:19-CV-00197-BSM

UNION PACIFIC RAILROAD COMPANY                                             DEFENDANT


                                    JUDGMENT

     Consistent with the order entered today, this case is dismissed with prejudice.

     IT IS SO ORDERED this 24th day of March, 2020.



                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
